

115 HR 6659 IH: Screening With Dignity Act of 2018
U.S. House of Representatives
2018-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6659IN THE HOUSE OF REPRESENTATIVESAugust 7, 2018Miss Rice of New York (for herself, Mrs. Watson Coleman, Mr. Grijalva, Ms. Jackson Lee, Ms. Norton, Mr. Sean Patrick Maloney of New York, Mr. Pallone, Mr. Crist, Mr. Cicilline, Mr. Lowenthal, Ms. Hanabusa, Mr. Nadler, Ms. Jayapal, Mr. Kilmer, Mr. Peters, and Ms. Lee) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo improve the screening of transgender persons at airport security checkpoints, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Screening With Dignity Act of 2018. 2.TSA screening procedures and training (a)Development of proceduresNot later than 60 days after the date of the enactment of this Act, the Administrator shall develop procedures to appropriately and respectfully screen self-identified transgender passengers. In developing such procedures, the Administrator shall take into consideration the particular needs of persons whose gender identity is different or is perceived to be different from their assigned sex at birth and the particular impact of screening on transgender passengers as opposed to the general population of passengers.
 (b)Training of TSOs and implementation of proceduresNot later than 90 days after the date of the enactment of this Act, the Administrator shall begin conducting in-person training of all Transportation Security Officers on the screening procedures developed under subsection (a) and shall implement such procedures. Such training shall be designed and, wherever practicable, delivered with the participation of community groups representing the transgender traveler population.
 3.Protection of passengersThe Administrator shall take such steps as may be necessary to ensure each of the following with respect to passenger screening:
 (1)The prohibition on human viewing of individual passenger images. (2)The prohibition on retention of individual passenger image data.
 (3)That passengers are provided with an alternative to advanced imaging technology scans. (4)That pat-downs of passengers are required to be conducted by an officer of the gender requested by the passenger.
 (5)That each passenger is provided with the option of a private screening with the witness of the passenger’s choice.
 (6)That passengers are only required to lift or remove clothing exposing sensitive areas of the body or to remove prostheses when no less intrusive screening method is available and the passenger is provided with visual privacy via a drape or other means in a private screening area.
 (7)The prohibition of profiling or other discrimination on the basis of race, color, national origin, sex, religion, age, disability, genetic information, sexual orientation, parental status, or gender identity.
			4.Report on Screening Equipment
 (a)StudyNot later than 180 days after the date of the enactment of this Act, the Administrator shall conduct a study on the cost and feasibility of retrofitting advanced image technology screening equipment, or of developing new such equipment, with the capability to distinguish between foreign objects and human body parts in a manner that is effectively gender neutral or which operates in some other gender neutral manner.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Comptroller General of the United States a report containing the results of the study conducted under subsection (a).
			5.Report on advanced imaging technology
 (a)StudyNot later than 180 days after the date of the enactment of this Act, the Administrator shall conduct a study that evaluates the particular impact that advanced imaging technology has on self-identified transgender and gender nonconforming passengers as opposed to the general population of passengers. Such study shall include an examination of instances since 2010 in which a self-identified transgender or gender nonconforming passenger was required to undergo an additional screening procedure after screening with advanced imaging technology resulted in an alarm.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the results of the study conducted under subsection (a). Such report shall include recommendations to reduce any particular impact of screening on transgender passengers and involve the consultation and input of community groups representing the transgender traveler population.
 6.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.
 (2)Advanced imaging technologyThe term advanced imaging technology has the meaning given the term in section 826(l)(1)(A) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44901(l)(1)(A)).
 (3)Gender identityThe term gender identity means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth.
			